NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
FLORENCIA A. ABIERA,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0n,dent.
2011-3193
Petition for review of the Merit Systems Protection
Board in case n0. SF08311006(}9-I-1.
ON MOTION
ORDER
The petitioner, F1orencia A. Abiera, submits her re-
sponse to the Oct0ber 4, 2011 "OVerdue lnformal Brief’
that she received from this court. Abiera states that "I
already submitted my lnformal Brief in September
2011...I therefore had timely complied with the court’s
requirement." The court notes that the court has not
received the petiti0ner’s informal brief filed in September
2011 and per a telephone conversation, counsel for the

ABIERA V. OPM 2
respondent has confirmed that they do not have a copy of
the brief.
The court dismissed Abiera’s petition for review on
January 18, 2012 for failure to file a brief.
Upon consideration thereof
IT ls 0RDERED THAT:
The court’s January 18, 2012 dismissal order will be
vacated, the mandate will be recalled, and the petition for
review will be reinstated if Ms. Abiera files~an original
and three copies of her informal brief within 60 days of
the date of filing of this order.
FoR THE CoURT
FEB 10
1  /s/ J an Horbal
Date J an Horbaly.
Clerk
cc: Florencia A. Abiera
AuStm M` Fu1k’ ESq' u.s.couni:i)|FEAi=)r'EALsF0n
821 me FEnenALc1ncu1T
FEB 1 0 2012
JAN HOHBAl.Y
CLERK